DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the circumference (i.e. circular) of a telescopic member (claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


With regard to claim 5:  There appears to be inadequate support, either written or shown,  for the telescopic sections having the claimed shape of oval.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1: Lines 2-3, it’s unclear if the limitation “a first telescopic member” is referencing the previously recited first telescopic member.  Further, the scope of the claim is unclear.  It’s not readily clear as to what the difference is between the claimed telescopic members and telescopic sections.  Line 8, the limitation “the other telescopic section” lacks sufficient antecedent basis. Line 8, the limitation “positioned round” appears incomplete.  Line 14, the limitation “the longitudinal axis” lacks sufficient antecedent basis.  Line 14, the limitation “the mast” lacks sufficient antecedent basis.  For the purpose of examination, the limitation is considered to be directed to --the telescopic mast--. Lines 14-15, it’s unclear if the front slash in the limitation “elements/actuators” is useful load (emphasis added).  
With regard to claim 2: Claim limitation “telescopic means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It’s unclear as to what structure of the telescopic mast performs the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
With regard to claim 3:  Line 2, it’s unclear if the front slash in the limitation “elements/actuators” is equivalent to the term “and” or the term “or”.  Line 2, it’s unclear if the limitation “elastic elements/actuators” is referencing the previously elastic elements/actuators of claim 1.  For the purpose of examination, they are considered to be the same.  Line 3, it’s unclear if the limitation “a longitudinal axis” is referencing the previously recited longitudinal axis of claim 1.
With regard to claim 4: Line 3, it’s unclear if the front slash in the limitation “rails/slides” is equivalent to the term “and” or the term “or”.  Lines 4, the limitation “the telescopic member” lacks sufficient antecedent basis. Line 7, it’s unclear if the front slash in the limitation “central/longitudinal” is equivalent to the term “and” or the term “or”.  Note that a longitudinal axis is already recited in claim 1.  Line 7, it’s unclear if the term “azimuth” found in the parenthesis is being positively claimed. 
With regard to claim 6: Line 2, it’s unclear if the front slash in the limitation “pulleys/guides” is equivalent to the term “and” or the term “or”.  
With regard to claim 7: Line 2, it’s unclear if the limitation “a useful load” is referencing the claimed useful load of claim 1.  Further, it’s unclear as to what is considered a useful load (emphasis added).  

Claims 1-7 are examined as best understood.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshimori et al. (US 6,276,811).
With regard to claim 1: Yoshimori et al. discloses a telescopic mast comprising:
at least one or more telescopic members (10-13) with parallel walls including at least two adjoining telescopic sections (11-12), one of the at least two adjoining telescopic sections (12) is thinner than the other of the at least two adjoining telescopic sections (11), wherein the one of the at least two adjoining telescopic sections (12) is configured and arranged to be passed respectively into and out of the other of the at least two adjoining telescopic sections (11) positioned round, and so that it can be passed into and out of a further telescopic section (10) in another telescopic member of the at least one or more telescopic members (10-13); and
elastic elements/actuators (15 and 19, gas dampers) fitted along the longitudinal axis of the mast between the adjacent telescopic sections, the elastic elements/actuators (15 and 19) configured and arranged to equalize and bear the dead weight of the telescopic mast  and the useful load on the telescopic mast (figs. 2A-2B).
With regard to claim 2: Yoshimori et al. discloses a telescoping means (16, 17, 20, and 21) configured and arranged for extending or retracting the telescopic mast and fitted in a space between the telescopic sections (figs. 2A-2B)
With regard to claim 3: Yoshimori et al. discloses that the elastic elements/actuators (15 and 19) are configured and arranged to form a cavity extending through a longitudinal axis of the mast by allowing for the extension of the telescopic mast (figs. 2A-2B).
With regard to claim 5: Yoshimori et al. discloses that the  cross-section of the at least two adjoining telescopic sections are a polygonal shape (fig. 5)
With regard to claim 6: Yoshimori et al. discloses that the telescopic means includes wires (17 and 21) running over pulleys/guides (16 and 20), and the telescopic means is configured and arranged to be driven manually (7 winch) (figs. 2A-2B).
With regard to claim 7: Yoshimori et al. discloses the cavity (inside of mast) is configured and arranged to contain internal cable extending to and communicatively coupled to a useful load (5, illumination device) at a distal end of the telescopic mast.  Note that the  internal cable is not positively claimed and is considered to be directed to a functional use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimori et al. (US 6,276,811).
With regard to claim 4: Yoshimori et al. discloses including one or more guide rails/slides (16-17 and 20-21) are provided for each telescopic member, the one or more guide rails/slides (16-17) are distributed along a perimeter of the at least one or more telescopic member (figs. 2A-2B),
whereby the telescopic mast is configured and arranged to be secured against rotation occurring between the one or two telescopic sections about a central/longitudinal axis of the mast (figs. 2A-2B and 5-6).
Yoshimori et al. does not disclose the perimeter of the at least one or more telescopic member has a circumference (circular).
Before the effective filing date of claimed invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected option was one of a finite number of available shapes for providing a desired aesthetic. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited is directed to telescopic towers or masts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195.  The examiner can normally be reached on 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSIE T FONSECA/Primary Examiner, Art Unit 3633